Citation Nr: 1525241	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-02 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a dental disability, claimed as residuals of dental trauma featuring a bridge involving teeth 6 to 11.



ATTORNEY FOR THE BOARD

A. Barone, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from April 1977 to April 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes at the outset that the Veteran has clarified his intentions during the course of this appeal, and that the issue formally before the Board is not the intended focus of the Veteran's claim concerning dental disability.  He primarily seeks to establish service connection for a dental disability for the purpose of VA outpatient dental treatment (beyond the extent of the entitlement to VA dental treatment that was previously established, as discussed in the November 2013 statement of the case (SOC) and documented in a May 1995 Dental Rating Sheet).  He initiated the instant pursuit of service connection for a dental disability by filing a VA Form 21-526 "Application for Compensation and/or Pension" in June 2010.  Processing and adjudication of a claim for compensation for dental disability proceeded, but he has now clarified that his primary intent is to obtain further VA dental treatment, not compensation.

In his November 2011 notice of disagreement (accepted by the RO as timely to initiate this appeal), the Veteran expressed disagreement with the "decision to deny my claim for service connected dental care...."  In a January 2014 statement, he described his dental trauma injury in service and subsequent treatment, including VA dental treatment, in service and following service.  He described that the extent of dental treatment needed has expanded due to progression and complications arising from the original dental trauma in service, and that he "was confounded when I was denied VA treatment for the apic[o]ectomy" and seeks "reinstatement of Veterans Administration Dental care."  He explained: "I am respectfully requesting that the Veterans Administration reinstate my VA Dental care as regarding the care and maintenance of the permanent bridge as well as the native teeth incorporated into this permanent bridge that was graciously made for me by the US Army due to the traumatic injury of my permanent tooth."  He clarified: "I am not asking for a disability [compensation award], unless, that is what is required to gain VA Dental care."

A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of entitlement to service connection for a dental disability stems from an adverse determination by the RO, the appeal on that matter is limited to the issue of service connection for compensation purposes.  Therefore, the claim of entitlement to VA outpatient dental treatment is REFERRED to the RO for further referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Veteran has clarified that his primary goal with the claim leading to this appeal is VA dental treatment (a claim for such is referred above to the appropriate VA medical facility), the Board is unable to find that he has withdrawn the claim of service connection for a dental disability for compensation purposes.  Hence, that issue is properly before the Board; and the Board has carefully reviewed the record with regard to this matter.  The Board finds that the issue must be remanded to ensure that VA fulfills its duty to assist the Veteran in the development of the evidence necessary for an informed adjudication of the claim.

The November 2010 rating decision denying the Veteran's claim cited that the RO "received notice from the Orlando VA Medical Center that you failed to report for a dental examination scheduled on July 27, 2010.  Evidence expected from this examination which might have been material to the outcome of this claim could not be considered."  The failure to report for a July 2010 VA examination was cited again in the November 2013 statement of the case.  However, the documentation of record strongly suggests that the Veteran may not have been properly notified of the VA examination for which he was expected to report.

The Veteran filed the claim on appeal in June 2010, and his application for benefits included his reported current address at the time.  The June 2010 application appears to have been the first correspondence to VA from the Veteran in a number of years; the Board notes that the Veteran's address reported in June 2010 was different than his prior address of record in prior documents of record from past years.  Notably, the prior address for the Veteran appears to be from an August 1997 claim for outpatient dental treatment at a VA medical facility, and that address reported to the VA medical facility in August 1997 is different than the updated address reported in the compensation claim received at the RO in June 2010.

In July 2010, a Veterans Claims Assistance Act (VCAA) letter was sent to the Veteran at his new address of record; the letter included notice that: "We asked the VA medical facility nearest you to schedule you for an examination in connection with your claim.  They will notify you of the date, time, and place of the examination."  (He acknowledged receipt of this letter in an August 2010 reply.)

There is no documentation in the claims file of a letter thereafter sent to the Veteran advising him of the date, time, and place of the scheduled VA examination.  Rather, the documentation concerning the processing of the VA examination request features a report showing that the VA examination request was "Cancelled on 7/27/2010" due to the Veteran having "FAILED TO REPORT."  Significantly, however, both the original VA examination request form and the report of the failure to report include the remark: "Patient's address/phone provided by VBA differs from VHA's database.  Please verify address for accuracy before mailing exam notification letter."  The Veteran's updated address is listed on the report.  However, there is no clear indication that the outdated address provided by VHA was actually reconciled with the new information available or that the notice sent by the VA medical center was sent to the Veteran's reported new address.

The Veteran has consistently been responsive to VA correspondence sent to his correct current address of record.  Although not absolutely clear, the information of record strongly suggests that the VA medical center may have sent notice of the July 2010 VA examination to the Veteran's outdated address of record in VHA system before that address was replaced in the system by the new address the Veteran reported to VBA in June 2010.  It is clearly documented that there was a discrepancy between the Veteran's address information in VHA's records and such information in VBA's records when the examination was being scheduled, and no clear indication that the correct updated address was used.

As the documentation of record strongly suggests that the Veteran may not have received adequate notice of the scheduled VA examination, and since an examination for an opinion is critical to resolving this claim, a remand to reschedule the Veteran for a VA dental examination (with proper notice) is indicated.

The Board also observes that certain documents in the record, including in the Veteran's service dental treatment records, suggest that the dental disability at issue is one involving teeth 6 through 11, noted as "6-11" in some records.  His June 2010 claim includes handwritten identification of the pertinent disability as "Dental 6-11."  It appears that the handwritten identification of the disability was misread, the "6" mistaken for a "G."  Consequently, in various correspondence and the November 2010 rating decision itself, the AOJ characterized the issue as "Service connection for dental G-11."  This characterization of the issue occurs repeatedly and consistently until being passively corrected (without notice/explanation of the correction to the Veteran) in the November 2013 SOC.

It appears that the AOJ's accidental misinterpretation of handwriting and resultant mischaracterization of the issue has led to confusion for the Veteran in his attempts to respond to the AOJ's explanations in this case.  His January 2014 written statement (with his substantive appeal), cites the November 2010 rating decision's references to a "dental G-11 condition" and he expresses: "I am not familiar with what a G-11 condition is defined as."  Noting that the Veteran is self-represented and the Board clarifies for him that the references to a "G-11" dental condition in past VA correspondence appear to have been in error, resulting from a misreading of references to teeth "6-11" in the medical records and in the June 2010 claim for benefits.  
Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for a dental examination of the Veteran to determine the nature and etiology of his claimed dental disability featuring teeth 6 through 11, to include whether any claimed dental disability is a residual of injuries sustained in service.  The entire record must be reviewed in conjunction with the examination, and any tests or studies indicated must be completed.  Based on a review of the entire record and examination of the Veteran, the examiner should opine whether the Veteran has a current dental disability that is a residual of his injuries in service, and if so, describe such disability in detail.  The opinion must include rationale that cites to supporting factual data/clinical findings.

2.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the Veteran opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

